UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                                                     18 Cr. 744-1 (KPF)
                   -v.-
                                                   SCHEDULING ORDER
JOHN BROWN,

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      On April 10, 2020, Defendant John Brown submitted a letter motion

seeking bail in light of the ongoing COVID-19 pandemic. (Dkt. #75). On April

13, 2020, the Government submitted its opposition to Defendant’s motion.

(Dkt #78). The Court has carefully considered the parties’ submissions and

has decided to render an oral decision in the matter. Accordingly, the Court

ORDERS the parties to appear telephonically for a hearing on April 15, 2020,

at 2:00 p.m., at which time the Court will render its decision. The dial-in

information for the hearing is as follows: At 2:00 p.m. the parties shall call

(888) 363-4749 and enter access code 5123533. Please note, the conference

will not be available prior to 2:00 p.m.

      SO ORDERED.

Dated: April 14, 2020
       New York, New York

                                               KATHERINE POLK FAILLA
                                              United States District Judge
